Citation Nr: 1707906	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-30 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for Parkinson's Disease, to include as to due to herbicide, contaminant, and chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied service connection for Parkinson's Disease.

In November 2014, the Veteran testified before a Veterans Law Judge in a videoconference hearing.  A transcript of the proceedings has been associated with the claims file.  

It is noted that the Veterans Law Judge who presided over the November 2014 hearing has since retired.  The Veteran was notified of his right to another hearing by way of February 2017 correspondence.  As noted in the letter, if he did not respond in 30 days it would be assumed that he did not want another hearing.  No response was submitted and no further development is required in this regard.

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

The Veteran alleges that he was exposed to herbicides, environmental contaminants, and chemicals and solvents during service.  Specifically, he contends that while stationed at New London Submarine Base, in New London, Connecticut, he worked at the Lower Subbase and spent the fall "stripping and painting sound board" and was exposed to industrial solvents.  He also stated that he was then assigned to the Admiral's Barge where he was tasked with painting and polishing boats.  In addition, as he testified to at the November 2014 hearing, the Veteran was also stationed at the Naval Amphibious Base Little Creek in Norfolk, Virginia, where he was assigned to the USS Hermitage while the ship was in dry dock.  He stated that he lived on the ship while "the bottom was sandblasted and repainted" and that the "ship was covered with sandblasted paint dust and strong fumes."  He reported that the ship's bottom had "not been hauled in four years" and the bottom of it had been "clear of any growth."  Further, he alleged that he was in charge of transporting empty drums that used to contain herbicide for target practice, and that the drums would leak and in one occasion exploded, thus exposing him to herbicides.

The Veteran submitted a timeline of the USS Hermitage, which documents that the ship underwent a fourth-month preservation and modernization between March 1969 and July 1969, and that it was again scheduled for a yard overhaul in August 1969.  Military personnel records show that the Veteran served on the USS Hermitage from April 1969 to May 1970.  In addition, the USS Hermitage was docked at Little Creek from July 1969 to August 1969, and from September 1969 to February 1970.  Further, the Veteran was stationed at the New London Submarine Base from March 1967 to November 1967.

The Board notes that the Environmental Protection Agency (EPA) has listed the New London Submarine Base and the Naval Amphibious Base Little Creek as Superfund Sites.  Wastes that have been generated at the Little Creek facility include:  pesticides, paints, solvents, inorganics, heavy metals, polychlorinated biphenyls, mixed municipal wastes, nickel plating baths, chromic acid, silver cyanide, copper cyanide, lacquer, lacquer stripper, perchloroethylene sludge, soap, dyes, and degreasers.  At the New London facility, the EPA determined that from 1957 to 1973, volatile organic compounds, pesticides, PCBs, spent battery acids, and other waste were buried below the water table in the 25-acre Area A Landfill, located on base wetlands.  In addition, wastes that have been generated at the New London facility Lower Subbase where the Veteran was stationed include:  antimony, benzo(B)fluoranthene, benzo(K)fluoranthene, benzo(A)anthracene, benzo(A)pyrene, chrysene, dibenzo(A, H)anthrancene, indeno(1,2,3-CD) pyrene, lead, mercury, and phenanthrene.

In March 2014, the Veteran provided a positive nexus opinion from his primary care physician.  Based on the Veteran's reports, she noted that he was exposed to Tributyltin, a biocide used to coat the bottoms of ships to slow the growth of sea life.  She opined that it was more likely than not that the Veteran's Parkinson's Disease was caused by his exposure to Tributyltin.

In addition, at the his November 2014 hearing, the Veteran contended that he was exposed JP4 and JP5 jet fuel, which contained benzene, while acting as a skipper of a push boat that held over 100,000 gallons of JP5 to fuel aircrafts.  He testified that he breathed in fuel spilled onto the deck.  However, he explained that he did not handle the fuel directly and was only assigned to push the barge to the aircraft carrier.  In addition, he also testified that he transported empty barrels that used to contain herbicide to airfields for target practice, and that left over herbicide would leak from these barrels.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

Here, Veteran contends that he was exposed to environmental contaminants while stationed at the New London Submarine Base for eight months, and at the Naval Amphibious Base Little Creek from July 1969 to August 1969, and from September 1969 to February 1970.  He also contends that he was exposed to biocides and chemicals, to include Tributyltin, while he was stationed on the USS Hermitage as it went through a four-month overhaul from March 1969 to July 1969.  The Veteran also contends that he was exposed to benzene from jet fuel while pushing a barge that was loaded with JP4 and JP5 jet fuel.  Lastly, he contends that he was exposed to herbicides from leaking barrels that contained leftover herbicides.  In light of the Veteran's statements and his duty stations during service, the Board finds that a VA opinion from an appropriate physician is required to determine the etiology of the Veteran's Parkinson's Disease.  McLendon, 20 Vet. App. at 83. 

When proving the opinion of the etiology of the Veteran's Parkinson's Disease, the VA examiner should consider the Veteran's contentions while keeping in mind that his military operation specialty (MOS) was water transportation occupation, which includes occupations concerned with conveying passengers and cargo by controlling movement of ships, boats, and other vessels; securing vessels in dock; opening and closing canal locks; and related activities.  

On remand, obtain all outstanding VA treatment records dated since June 2014 and associate with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claim dated since July 2014.  All records and responses received should be associated with the claims file.

2.  After the Veteran has been given an adequate opportunity to submit additional evidence and after all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, the claims file, including a copy of this remand, and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, shall be referred to a VA medical professional with appropriate expertise to review and provide an opinion as to the etiology of the Veteran's Parkinson's Disease.

The opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that Parkinson's Disease had its clinical onset in service, was related to the Veteran's contended herbicide, chemical, and environmental contaminant exposure in service, or was otherwise the result of a disease or injury in service.

In formulating the above opinions, the VA examiner shall specifically acknowledge and comment on the Veteran's possible exposure Tributyltin and other paint chemicals when the USS Hermitage underwent overhaul, the Veteran's exposure to environmental contaminants while stationed at the New London Submarine Base and the Naval Amphibious Base Little Creek, his exposure to jet fuel while pushing barges to aircraft carrier, as well as his alleged exposure to herbicide from leaking barrels. 

When proving the opinion, the VA examiner should consider that the Veteran's military occupational specialty was water transportation occupation, which includes occupations concerned with conveying passengers and cargo by controlling movement of ships, boats, and other vessels; securing vessels in dock; opening and closing canal locks; and related activities.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought are not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




